Title: To Thomas Jefferson from Albert Gallatin, 28 May 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     28 May 1805
                  
                  The last paragraph of the enclosed letter seems to confirm the hint that Great Britain had not succeeded in forming any efficient alliance on the Continent.
                  There is an act passed by the legislative Council of Orleans for dividing the Territory into Counties; which, if it has been received either by you or by the Department of State would assist in dividing the two land districts. It will be necessary to establish it soon as Mr. Thomson has accepted & writes that he will be on the spot in July.
                  By a sketch of the revenue (impost) for 1804, I find that after deducting the drawbacks, debentures, bounties, expences of collection it 
                  
                     
                        
                           amounts to 
                           13,180,000
                        
                        
                           That of 1803 was only (in which our estimates are founded) ” 
                           
                              11,310,000
                           
                        
                        
                           making an increase of ” 
                           
                              1,870,000
                           
                        
                        
                           which arises from the following items vizt.
                           
                        
                        
                           
                               New Orleans revenue “
                           270,000
                        
                        
                           
                               light Money & specific duties for six months at most
                           100,000
                        
                        
                           
                               Mediterranean fund for six months
                           470,000
                        
                        
                           
                               natural & war increase “
                           
                              1,100,000
                           
                        
                        
                           
                           1,940,000
                        
                        
                           deduct incurred expences of collection
                           
                              
                                  70,000
                           
                        
                        
                           Increases as above
                           1,870,000
                        
                     
                  
                  
                  
                  Our receipts have not, however, kept altogether pace this year with that apparent increase, owing principally to the great re-exportations this year of articles imported last season.
                  
                     
                        
                           The gross revenue of N. Orleans has been for the three last quarters of 1804—
                           232,576
                        
                        
                           
                               Add for another quarter
                           
                                
                              68,000
                           
                        
                        
                           
                               Makes for the whole year
                           
                              300,000
                           
                        
                     
                  
                  
                  The first quarter of 1804 gave but 34,000 dollars under the Spanish duties & regulations. Our laws commenced on 1st April.
                  With great respect and attachment Your obed. Sert.
                  
                     Albert Gallatin 
                     
                  
               